                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




    ANNA RENAUD, etc.,                     CV 17-8593 DSF (PLAx)
          Plaintiff,
                                           ORDER TO SHOW CAUSE
                     v.                    RE DISMISSAL

    WAL-MART STORES, INC.,
    etc., et al.,
               Defendants.


       On January 10, 2019, Defendant Medline Industries, Inc.
filed its Motion to Dismiss Pursuant to Federal Rule of Civil
Procedure 41(b) and Local Rules 41-1 and 41-5. Most of the
alleged grounds for dismissal were not valid. Plaintiff was not
required to (1) respond to her attorney’s motion to withdraw as
her counsel, (2) designate experts, or (3) provide proposed jury
instructions.1 However, Plaintiff did not oppose the motion.

      In addition, Plaintiff has failed to submit any of the required
pretrial documents, including a memorandum of contentions and
witness list, or to cooperate in the filing of a joint exhibit list and
proposed pretrial conference order. Plaintiff has also failed to
oppose any of Defendants’ motions in limine. The Court deems
the lack of opposition to be consent to the motions. Local Rule 7-

1   Plaintiff could have decided to proceed with a bench trial.
12; see also Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995);
Brydges v. Lewis, 18 F.3d 651, 652 (9th Cir. 1994). Those motions
are therefore granted.

      Plaintiff is ordered to show cause in writing no later than
February 22, 2019 why this action should not be dismissed for
failure to prosecute, failure to comply with this Court’s orders,
including the order to attend mediation and pretrial orders, and
failure to respond to discovery.

     Failure to respond in writing or attend the Pretrial
Conference will result in dismissal with prejudice.


     IT IS SO ORDERED.


Date: February 15, 2019              ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
